Citation Nr: 1703061	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  09-38 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint disease (DJD) of the lumbar spine in excess of 10 percent prior to June 14, 2016, and 20 percent thereafter.

2.  Entitlement to a compensable rating for bilateral pes planus prior to April 25, 2012, and a rating higher than 30 percent thereafter.

3.  Entitlement to an initial rating for a status post avulsion fracture of the right lateral malleolous and surgical repair of a ruptured calcaneal fibular ligament with compression arthralgia, osteochondritis dissecans of the distal tibia and talus bones, and DJD (right ankle disability) in excess of 10 percent.

4.  Entitlement to an initial compensable rating for right knee retropatellar pain syndrome (right knee disability) prior to April 30, 2008, and a rating higher than 10 percent thereafter.

5.  Entitlement to an initial compensable rating for left knee retropatellar pain syndrome (left knee disability) prior to April 30, 2008, and a rating higher than 10 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2002 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2006 and October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In the June 2006 rating decision, the RO awarded service connection for a right ankle disability and assigned a 10 percent disability rating effective June 11, 2006.  Additionally, the RO awarded service connection right and left knee disabilities and assigned, separate noncompensable ratings, all, effective June 11, 2006.  In the October 2008 rating decision, the RO continued a 10 percent disability rating for DJD of the lumbar spine and a compensable rating for pes planus. 

The Board notes that the Veteran's left knee, right, knee, and right ankle disabilities claims were initially developed as part of the Benefits Delivery at Discharge (BDD) program.

In the October 2008 rating decision, the RO increased the assigned ratings for the right and left knee disabilities to 10 percent, both effective April 30, 2008.  In an October 2012 rating decision, the RO increased the assigned rating for pes planus to 30 percent, effective April 25, 2012.  Additionally, in a September 2016 rating decision, the RO increased the assigned rating for DJD of the lumbar spine to 20 percent, effective June 14, 2016.  The Veteran has not expressed satisfaction with the increased disability ratings; these issues thus remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).  The staged ratings created by the partial grants of increased ratings have been indicated in the issues listed on the title page.

The Veteran requested a local hearing with RO personnel on his VA Form 9.  He subsequently cancelled the hearing scheduled for May 2010 and March 2012.  A March 2012 statement from the Veteran's representative indicated the Veteran requested new VA examinations in lieu of a hearing; the VA examinations were accomplished in April 2012.

In September 2015, the Board remanded the Veteran's claims for further evidentiary development.  For the reasons indicated below, the RO complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of entitlement to an initial compensable rating for a left knee disability prior to April 30, 2008, and 10 percent thereafter and entitlement to an initial compensable rating for a right knee disability prior to April 30, 2008, and 10 percent thereafter are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether symptoms of the Veteran's DJD of the lumbar spine more nearly approximated forward flexion of 30 degrees or less, and symptoms did not more nearly approximate ankylosis of the entire thoracolumbar spine, or incapacitating episodes as defined in the applicable regulation.

2.  The evidence is at least evenly balanced as to whether symptoms of the Veteran's bilateral pes planus were severe prior to April 25, 2012, but the symptoms did not more nearly approximate pronounced pes planus at any time during the appeal period.

3.  The evidence is at least evenly balanced as to whether the Veteran's symptoms of right ankle disability have more nearly approximated moderate limitation of ankle motion.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for a rating of 40 percent, but no higher, for DJD of the lumbar spine are met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.59, 4.71a, Diagnostic Code (DC) 5243 (2016).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for a rating of 30 percent, for pes planus, have been met prior to April 25, 2012; the criteria for a rating higher than 30 percent have not been met any time during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, 4.71a, DC 5276 (2016).  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, 4.71a, DC 5276(2016).

3.  With reasonable doubt resolved in favor of the Veteran, the criteria for an initial rating of 20 percent, but no higher, for right ankle disability, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, DC 5271 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Clams Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

With regard to the initial increased rating claim for the right ankle, the Veteran participated in VA's BDD and filed his claim for service connection for a right ankle disability in May 2006, prior to his discharge from service.  As part of that program, he was provided with the information and evidence necessary to substantiate his claim for service connection.  The AOJ notified him of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  The AOJ satisfied its duty to notify the Veteran under 38 U.S.C.A. §5103 (a) and 38 C.F.R. § 3.159 (b).  

Where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103 (a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103 (a) notice.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137   (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).

As to the increased rating claims for DJD of the lumbar spine and pes planus, the requirements of the statutes and regulation have been met for these claims.  VA notified the Veteran in June 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  In the June 2008 letter, the RO also provided additional information regarding disability ratings and the criteria applicable to the Veteran's increased rating claims in compliance with a decision of the United States Court of Appeals for Veterans Claims (Court) that was subsequently vacated by the Federal Circuit.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims and affording him multiple VA examinations as to the severity of his disabilities.  Pursuant to the September 2015 Board remand, the Veteran was afforded VA examinations in November 2015, January 2016, and September 2016 as to the current severity of his disabilities.  The Board finds that the VA examination reports are adequate because they are based on consideration of the Veteran's prior medical history and described the disabilities in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Board finds that there is no evidence that additional records have yet to be requested, or that additional examinations are in order.

II.  Increased ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.
	
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

The Board notes that in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that 38 C.F.R. § 4.59 creates range of motion testing requirements with which VA must comply.  38 C.F.R. § 4.59 provides, "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  In the case of the Veteran's spine and ankle disabilities, however, the Board is granting the highest rating possible under the applicable diagnostic codes based on limitation of motion, with higher ratings requiring ankylosis.  Any error in not conducting Correia-complaint range of motion testing with regard to these joints is therefore harmless.

A.  Back Disability

Here, the Veteran has been awarded a 10 percent prior to June 14, 2016, and 20 percent thereafter for DJD of the lumbar spine, under DC 5237.  

The criteria for rating disabilities of the spine are listed under Diagnostic Codes (DCs) 5235 to 5243.  The code for intervertebral disc syndrome (DC 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a.  An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See Note 5, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a, Plate V (2016). 

Under the General Rating Formula for Diseases and Injuries of the Spine, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2). 

Any associated neurological abnormalities are evaluated separately under the appropriate diagnostic code.  See Note 1, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a.

When rating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Here, the Veteran filed his claim for an increased rating for his DJD of the lumbar spine in April 2008.

VA treatment records dated in June 2007 and April 2008 include the Veteran's complaints of back pain that is aggravated by prolonged standing and weakness.
The Veteran was afforded a VA spine examination in July 2008.  He reported moderate constant sharp back pain and weakness.  He described flare-ups occurring once a week precipitated by prolonged standing.  He denied any assistance devices or incapacitating episodes.

Upon physical examination, the ranges of motion were recorded as flexion to 90 degrees with pain at 50 degrees and extension to 30 degrees.  Left lateral flexion was to 30 degrees, right lateral flexion was to 30 degrees, left lateral rotation was to 30 degrees, and right lateral rotation was to 30 degrees.  After repetitive use, there was no change in the ranges of motion or additional limitation.  The examiner indicated that there was lumbar tenderness without muscle spasms.  Gait and spinal contour were normal.  Sensory testing was normal to light monofilament touch.  Muscle tone and reflexes were normal.  The examiner diagnosed degenerative disc disease (DDD) and DJD of the lumbar spine. 

During an April 2012 examination, the Veteran reported constant back pain with flare-ups.  The Veteran described that he is unable to bend or lift heavy items.  He requires a brace for ambulation.  He denied any incapacitating episodes.

Upon physical examination, the ranges of motion were recorded as flexion to 90 degrees with pain at 10 degrees and extension to 30 degrees with pain.  Left lateral flexion was to 20 degrees, right lateral flexion was to 20 degrees, left lateral rotation was to 20 degrees, and right lateral rotation was to 30 degrees.  After repetitive use, there was no change in the ranges of motion or additional limitation.  There was no localized tenderness or pain to palpation for joints and/or soft tissue, guarding, or muscle spasms of the thoracolumbar spine.  Muscle strength and reflexes were normal.  Sensory examination was normal.  There was no evidence of neurologic abnormalities.  The examiner diagnosed a low back strain.  The VA examiner opined that the Veteran's back disability impacts his ability work.  The examiner explained that the Veteran reported that he is currently employed as a waste water operator, and that he has flare-ups of his back pain during the course of his employment, which has caused increased absenteeism.  

The Veteran was afforded a VA examination in November 2015.  He reported back pain.  He stated that he has difficulty with prolonged standing.  In particular, the Veteran explained that he has increased pain with prolonged standing; he has difficulty standing in lines at stores, due to his back pain.  He described daily severe flare-ups.  He denied any incapacitating episodes or any assistive devices.  He indicated that his current employment involves water main repairs and that he is taking college courses in public administration.  

Upon physical examination, the ranges of motion were recorded as flexion to 90 degrees with pain and extension to 30 degrees with pain.  Left lateral flexion was to 30 degrees with pain, right lateral flexion was to 30 degrees with pain, left lateral rotation was to 30 degrees with pain, and right lateral rotation was to 30 degrees with pain.  The examiner noted that there was functional loss due to pain upon ranges of motion.  After repetitive use, there was no additional loss of function or range of motion.  The examiner noted that the examination was not conducted during flare-ups.  There was no pain with wight bearing or localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  There was no evidence of muscle spasms.  Muscle strength and reflexes were normal.  Sensation to light to touch examination was normal.  The examiner diagnosed degenerative arthritis of the spine and IVDS.  The examiner opined that the Veteran's back disability impacts his ability to work.  The VA examiner explained that the Veteran is unable to do a job that requires prolonged standing.  Further, the examiner stated that the Veteran is able to work in his current position or in an administrative position.  

During a September 2016 examination, the Veteran reported back pain, flare-ups, stiffness, and difficulty with prolonged standing.  He requires a brace for his back pain. 

Upon physical examination, the ranges of motion were recorded as flexion to 75 degrees with pain and extension to 25 degrees with pain.  Left lateral flexion was to 25 degrees with pain, right lateral flexion was to 25 degrees with pain, left lateral rotation was to 25 degrees with pain, and right lateral rotation was to 25 degrees with pain.  After repetitive use, ranges of motion were recorded as flexion to 70 degrees with pain and extension to 20 degrees with pain.  Left lateral flexion was to 20 degrees with pain, right lateral flexion was to 20 degrees with pain, left lateral rotation was to 20 degrees with pain, and right lateral rotation was to 20 degrees with pain.  There was functional loss in terms of pain, less movement than normal, and lack and endurance.  The examiner noted that the examination was not conducted during a flare-up.  There was evidence of pain with weight bearing.  The examiner found that pain, weakness, fatigability or incoordination significantly limit functional ability with flare ups.  There was localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  
There was no evidence of muscle atrophy or ankylosis.  Muscle strength and reflexes were normal.  Sensation to light to touch testing was normal.  The examiner indicated that there were no neurologic abnormalities found related to the thoracolumbar spine.  The examiner diagnosed DJD of the lumbar spine.  The examiner opined that the Veteran's back disability impacts his ability work.  The examiner explained that the Veteran has functional impact in terms of pain and difficulty picking up objects. 

The Board finds that throughout the appeal period, the Veteran's DJD lumbar spine symptoms most closely approximate the criteria for a 40 percent rating under the General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243.  Here, the evidence reflects back pain, severe flare-ups, stiffness, weakness, and limitation of motion.  Although the Veteran at times was able to achieve forward flexion of the thoracolumbar spine to 90 degrees, he exhibited pain at 10 degrees during the April 2012 examination and pain at 30 degrees during the July 2008 examination.  During the November 2015 and September 2016 examinations, the examiners noted that the Veteran had functional loss and functional impairment of the thoracolumbar spine in terms of pain, less movement than normal, lack and endurance.  Given that the Veteran experienced pain at 10 and 30 degrees for forward flexion of the thoracolumbar spine, less motion than normal, severe flare-ups, weakness, and stiffness the evidence is at least evenly balanced as to whether the symptoms of the Veteran's back spine disability more nearly approximate the 40 percent rating under the General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243.  

Finally, in order to warrant an evaluation in excess of 40 percent for the Veteran's DJD of the lumbar spine the evidence must show unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Here, neither VA treatment notes nor the VA examination reports indicate that there was unfavorable ankylosis of the entire thoracolumbar spine or the entire spine for the appeal period.  Nor is there evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Rather, these documents contain either specific findings of no ankylosis or findings reflecting that there is no ankylosis.

With respect to the provisions of 38 C.F.R. §§ 4.40 and 4.45, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the United States Court of Appeals for Veterans Claims (Court) determined that, if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  In the instant case, the Veteran is receiving the maximum rating allowable under the current General Rating Formula for Diseases and Injuries of the Spine, absent ankylosis.  Accordingly, 38 C.F.R. § 4.40 and § 4.45 are not for consideration for the appeal period.

The Board has also considered whether an increased rating is warranted due to neurological manifestations of the Veteran's DJD of the lumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  The VA examination reports and VA treatment records are absent any other neurologic abnormalities or findings related to the service-connected DJD of the lumbar spine.  Thus, the evidence of record does not show associated objective neurologic abnormalities, such as bowel or bladder impairment.  Therefore, a separate neurological disability rating is not warranted.

For the foregoing reasons, the preponderance of the evidence reflects that an increased rating of 40 percent, but no higher, is warranted for the Veteran's DJD of the lumbar spine.  The benefit of the doubt doctrine is therefore not for application.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.

B.  Pes Planus

The Veteran's pes planus is rated under 38 C.F.R. § 4.71a, DC 5276.

Under DC 5276, mild flatfoot with symptoms relieved by built-up shoe or arch support is rated noncompensable.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the atendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling. Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.

Here, the Veteran filed his claim for an increased rating for his pes planus in April 2008.

The Veteran was afforded a feet examination in June 2008.  He reported bilateral foot stiffness, pain, swelling, heat, and lack of endurance.  He exhibits daily flare-ups lasting for two hours and is alleviated by medication and rest.  The Veteran denied functional impairment and any assistive devices.  

Upon physical examination, the feet were symmetrical and there were no abnormalities or deformities found.  There was normal flexion and extension of the metatarsophalangeal joint of the great toe.  The examiner found that there was no change in the ranges of motion or additional limitation upon repeated and resisted testing of the ankle and toes.  There was no evidence of callosities, breakdown, or unusual, shoe wear pattern, or abnormal weight bearing.  There was no pain on manipulation.  The examiner diagnosed moderate pes planus. 

During an April 2012 examination, the Veteran reported bilateral foot pain and flare-ups.  He stated that he wears bilateral foot inserts.  Upon physical examination, there was bilateral foot pain accentuated on use and extreme tenderness of plantar surface of both feet.  The examiner found that the Veteran had longitudinal arch height on weight-bearing.  There was no marked deformity or inward bowing of the Achilles' tendon.  The Veteran did not have weight-bearing line fall over or medial to the great toe.  There was no pain on manipulation, swelling, or calluses of the feet.

The April 2012 examiner indicated that the Veteran's symptoms were not relieved by arch support.  The examiner opined that the Veteran's pes planus impacts his ability to work.  The examiner explained that the Veteran has difficulty with movement, walking, and standing. 

The Veteran was afforded a VA examination in January 2016.  The Veteran reported bilateral foot pain and swelling.  He stated that he is unable to stand or walk for long periods of time.  He reported flare-ups aggravated by walking.  

Upon physical examination, there was bilateral foot pain accentuated on use and pain on manipulation.  There was no evidence of swelling, callouses, extreme tenderness of plantar surfaces, or deformities of the feet.  There was no weight-bearing line fall over or medial to the great toe or inward bowing of the Achilles tendon.  The Veteran had decreased longitudinal arch height of one or both feet on weight-bearing.  The examiner noted that although the Veteran does not require shoe supports, custom orthotic inserts or shoe modifications, he uses over the counter shoe inserts with relief.  There was functional loss and limitation of motion in terms of disturbance of locomotion, interference with standing, and pain with prolonged standing.  The examiner also indicated that there was pain, weakness, fatigability, or incoordination that significantly limits his functional ability during flare-ups or when the foot is used repeatedly over a period of time.  The examiner assessed the Veteran's left foot disability as mild and the right foot disability as moderate.  The examiner opined that the Veteran's pes planus impacts his ability to perform occupational task such as prolonged standing or walking. 

The Board finds that throughout the appeal period, the Veteran's symptoms of the pes planus most closely approximate the criteria for a 30 percent rating.   Here, the evidence reflects bilateral, swelling, pain, tenderness of plantar surface, and flare-ups. The April 2012 and January 2016 examiners both noted that the Veteran had decreased longitudinal arch height of one or both feet on weight-bearing.  Crucially during the January 2016 examination, there was bilateral foot pain accentuated on use and pain on manipulation, which is indicative of a 30 percent disability rating.  Although the January 2016 VA examiner assessed the Veteran's left foot disability as mild and the right foot disability as moderate, such characterizations are not binding on the Board.  38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination ... so that the current rating may accurately reflect the elements of disability present."); VA Adjudication Procedures Manual, M21-1, Part III, Subpart. iv, Chapter 3, Section A.7.i (updated Oct. 28, 2015) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity").  Based on the above, the Board finds that the evidence is approximately evenly balanced as to whether the symptoms more nearly approximate the rating for severe bilateral flatfoot.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a 30 percent rating throughout the appeal period is warranted.  38 C.F.R. §§ 4.3, 4.7.

The Board finds that the preponderance of the evidence is against a finding that the Veteran's pes planus symptoms more nearly approximated those in the criteria for a 50 percent rating under DC 5276 at any time during the appeal period.  Although there was evidence of bilateral extreme tenderness of plantar surfaces of the feet, there was no evidence of pronounced flatfoot, with marked pronation, severe spasm of the tendo achillis on manipulation, or that his pes planus is not improved by orthopedic shoes or appliances.  Notably, the January 2016 VA examiner commented that the Veteran does not require shoe inserts; however, he uses over the counter inserts with relief.  As such, the Board finds that the Veteran's pes planus symptoms are not of such frequency, duration, and severity so as to result in a 50 percent rating under DC 5276 at any time during the appeal period. 


C.  Right Ankle

The Veteran is currently assigned a 10 percent disability rating for his right ankle disability under 38 C.F.R. § 4.71a, DC 5271.  

Under Diagnostic Code 5171 (ankle, limited motion of), marked limitation of motion in the ankle warrants a 20 percent disability rating, and moderate limitation of motion in the ankle warrants a 10 percent disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Twenty percent is the maximum disability rating under this Diagnostic Code.

While the schedule of ratings does not provide any information as to what manifestations constitute "moderate" or "marked" limitation of ankle motion, guidance can be found in VBA's M21-1 Adjudication Procedures Manual. Specifically, the M21-1 states that moderate limitation of ankle motion is present when there is less than 15 degrees dorsiflexion or less than 30 degrees plantar flexion, while marked limitation of motion is demonstrated when there is less than 5 degrees dorsiflexion or less than 10 degrees plantar flexion.  See VBA Manual M21-1, III.iv.4.A.3.k.

Normal range of motion for the ankle is defined as follows:  dorsiflexion from zero to 20 degrees; and plantar flexion from zero to 45 degrees.  See 38 C.F.R. § 4.71, Plate I.

During a May 2006 VA examination, the examiner noted a November 2005 right ankle x-ray report that showed calcaneal osteotomy with screw fixation for narrowing ankle mortis with degenerative joint disease and subpatellar DJD.  The Veteran gave a history of right ankle repair surgery with arthroscopy in November 2005.  He reported current right ankle pain, aching, stiffness, swelling, and pain precipitated by prolonged standing more than twenty minutes.  Upon physical examination, the right ankle range of motion revealed: dorsiflexion to 15 degrees and plantar flexion to 40 degrees.  There was right ankle swelling. The examiner indicated that the Veteran walked with antalgic gait.  The examiner noted that the Veteran has a nontender, healed scar on the lateral malleolus.  The examiner diagnosed postoperative changes with hardware in the calcaneus without evidence of complication.

The Veteran was afforded a VA examination in June 2008.  The Veteran reported right ankle pain, weakness, stiffness, swelling, instability, and lack of endurance.  He described flare-ups precipitated by prolonged standing.  He requires an ankle brace.  Upon examination, the right ankle range of motion revealed: dorsiflexion to 20 degrees with pain and plantar flexion to 45 degrees.  Upon repetitive use, there was no change in the ranges of motion or additional limitation of motion.  There was no weakness, tenderness, or ankylosis.  His gait was normal without functional limitations.  The examiner diagnosed history of right fractured ankle with residuals.  The examiner was unable to determine whether pain, weakness, lack of endurance, incoordination additionally limit the joint function. 

A May 2009 VA treatment record documents the Veteran's complaint of right ankle pain.  He reported that he has difficulty exercising.  The examining physician noted right ankle swelling.  

During an April 2012 examination, the Veteran reported constant right ankle pain and that he requires a right ankle brace.  He stated that he is currently employed as a waste water operator.  Upon examination, the right ankle range of motion revealed: dorsiflexion to 20 degrees with pain and plantar flexion to 30 degrees with pain at 15 degrees.  Upon repetitive- use testing, dorsiflexion was to 20 degrees with pain and plantar flexion was to 30 degrees.  There was no additional limitation in the range of motion or functional loss of the right ankle following repetitive-use testing.  Muscle strength and joint stability were normal.  There was no malunion of calcaneous or ankylosis.  The VA examiner opined that the Veteran's ankle disability impacts his ability work.  The examiner explained that the Veteran has difficulty walking and getting in and out of vehicles. 

The Veteran was afforded a VA examination in November 2015.  He reported severe pain that progresses with activity and flare-ups with increased swelling.  He indicated that he has difficulty with prolonged walking, driving, standing, and excessive stair climbing.  He avoids running.  He stated that he is currently employed as a waste water operator and that he is taking college courses in public administration. 

Upon examination, the right ankle range of motion revealed: dorsiflexion to 20 degrees with pain and plantar flexion to 45 degrees with pain.  There was functional loss in terms of pain upon ranges of motion.  There was no additional limitation in the range of motion or functional loss of the right ankle following repetitive-use testing.  There was no pain with weight bearing.  The Veteran exhibited localized tenderness or pain on palpation of the joint or associated soft tissue.  There was evidence of crepitus.  Muscle strength was normal.  There was no evidence of muscle atrophy or ankylosis.  There was right ankle instability or dislocation.  The examiner diagnosed osteoarthritis of the ankle and status post-calcaneal fracture.  The examiner opined that the Veteran's right ankle disability impacts his ability to perform occupational task.  The examiner explained that the Veteran is unable to partake an occupation that involves prolonged standing, prolonged driving, prolonged walking, or a significant amount of stair climbing.  He is able to do his current job involving water main repairs or an administrative position.

During a September 2016 examination, the Veteran reported right ankle flare-ups with throbbing pain and stiffness.  He described that he has difficulty walking or standing for prolonged periods of time and running and climbing stairs. 

Upon examination, the right ankle range of motion revealed: dorsiflexion to 15 degrees with pain and plantar flexion to 40 degrees with pain.  Upon repetitive- use testing, the right ankle range of motion revealed: dorsiflexion to 10 degrees with pain and plantar flexion to 35 degrees with pain.  There was functional loss in terms of pain upon ranges of motion, less movement than normal, and lack of endurance.  The examiner opined that weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time.  The examiner noted that the examination was not conducted during a flare-up; however, the examiner found that pain, weakness, fatigability or incoordination significantly limit functional ability with flare- ups.  There was no evidence of localized tenderness or pain on palpation of the joint or associated soft tissue, pain with weight bearing, or crepitus.  Muscle strength was normal.  There was no evidence of muscle atrophy, ankylosis, instability, or dislocation of the right ankle.  The examiner opined that the Veteran's right ankle disability impacts his ability to perform occupational tasks.  The examiner explained that the Veteran has difficulty with prolonged walking and running. The examiner noted that the Veteran had a right ankle that was not painful or unstable total area equal to or greater than 39 square cm (6 square inches).

The above reflects that the evidence is approximately evenly balanced as to whether the symptoms of the Veteran's right ankle disability more nearly approximate moderate limitation of motion.  Throughout the pendency of the claim, the Veteran has consistently complained of pain and other symptoms that limit motion of his right ankle during flare-ups.  Moreover, there has been pain and other symptoms on examination that have limited the range of motion of the right ankle.  Significantly, on the most recent September 2016 VA examination, the examiner found that, although the examination was not conducted during a flare-up, "pain, weakness, fatigability or incoordination significantly limit functional ability with flare- ups."  This appears to the Board to support the Veteran's lay statements and indicates that the evidence is at least evenly balanced as to whether loss of range of motion during flare-ups has resulted in symptoms more nearly approximating moderate limitation of motion warrant a 20 percent rating under DC 5271, consistent with 38 C.F.R. §§ 4.40 and 4.45 as interpreted in DeLuca and Mitchell, supra.

As there was no evidence of ankylosis or os calcis, astragalus, or astragalectomy, warranting a higher rating under Diagnostic Codes 5270, 5272, 5273, or 5274, no higher or separate rating is warranted.

The Board has also considered the Veteran's scars in the evaluation of the status post fusion of the right ankle.  The April 2011 VA examiner indicated that the right ankle scars were hyperpigmented.  There was no evidence that the right ankle scar was painful/tender, unstable, deep, nonlinear, covers an area of 144 square inches or more, or limits function of the right ankle in any way.  As such, a separate, compensable rating for the right ankle scars cannot be assigned.  See 38 C.F.R. § 4.118, DCs 7801-7805 (2016).

For the foregoing reasons, an initial rating of 20 percent, but no higher, is warranted for the Veteran's right ankle disability.

III.  Additional Considerations

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment or frequent hospitalization.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The Board also finds that the schedular rating criteria adequately describe the Veteran's symptoms and disabilities.  Specifically, the discussion above reflects that the symptoms of the Veteran's pes planus appear to be contemplated by the applicable rating criteria, which include symptoms of pain, tenderness, and swelling.  As to his back and right ankle, his symptoms of pain and its consequences including limitation of motion are contemplated by the appropriate rating criteria as set forth above.  Significantly, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) (for disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing).  Moreover, the general rating formula for diseases and injuries of the spine indicates that its criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  To the extent that the criteria are not broad enough to encompass the symptomatology indicated by the lay and medical evidence, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment or frequent hospitalization.  Notably, the VA examiners have indicated that the Veteran's back, pes planus, and right ankle impacts his ability to work, the examiners specified that he is unable to stand for prolonged periods of time.  However, the November 2016 VA examiner found that the Veteran is able to continue in his current position or in an administrative position.  There is also no indication that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for pes planus is not warranted. 38 C.F.R. § 3.321 (b)(1).

In addition, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  Although the Veteran's service connected disabilities affect his employment, he has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate, to include causing marked interference with employment, i.e., beyond that contemplated by the assigned ratings for these disabilities.  See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability"); Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

The Board has also considered whether a claim for entitlement to a total disability rating based on individual unemployability (TDIU) has been raised.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the evidence shows that the Veteran maintains employment involves water main repairs and that he is currently taking college courses for public administration.  While the examiners have noted that his disabilities prevent him from performing any duties that require prolonged standing or walking, this is not indicative of the inability to obtain and maintain any gainful employment, but rather a specific kind of task within the employment.  Importantly, the November 2016 VA examiner found that the Veteran is able to continue in his current position or in an administrative position.  As such, the evidence does not show that the Veteran is unable to secure or follow substantial gainful employment due to service-connected disability, and further discussion of a TDIU is unnecessary.


ORDER

Entitlement to a 40 percent rating, but no higher, for DJD of the lumbar spine is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a 30 percent, but no higher, for bilateral pes planus is granted prior to April 25, 2012, subject to controlling regulations governing the payment of monetary awards; a rating higher than 30 percent is denied for the entire appeal period.

Entitlement to an initial rating of 20 percent, but no higher, for a right ankle disability, is granted, subject to controlling regulations governing the payment of monetary awards. 


REMAND

With regard to the increased rating claims for the right and left knee disabilities, the Veteran was last afforded a VA examination in September 2016 to assess the severity of his service-connected right and left knee disabilities. 

The Board notes that in Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) found that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.   

Importantly, the September 2016 VA examination did not include joint testing for pain on passive motion or nonweight-bearing.  

Under these facts, the Board finds that the Veteran should be afforded a new VA examination to assess the current severity of his service-connected right and left knee disabilities, to include pertinent findings pursuant to Correia.

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Obtain records of treatment that the Veteran may have received at any VA health care facility since September 2016.  All such available documents should be associated with the claims file

2.  Then, schedule the Veteran for a VA examination to evaluate the severity of his service-connected right and left knee disabilities.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

The examination should be conducted in accordance with the current disability benefits questionnaire, to include testing consistent with 38 C.F.R. § 4.59 as interpreted in Correia v. McDonald, 28 Vet. App. 158 (2016).

Specifically, in conducting range of motion tests of the right and left knee, the examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the left and right knee joints.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All opinions expressed should be accompanied by supporting rationale.

3.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


Department of Veterans Affairs


